Citation Nr: 0312139	
Decision Date: 06/09/03    Archive Date: 06/16/03

DOCKET NO.  94-14 870	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in 
Nashville, Tennessee



THE ISSUE

Entitlement to service connection for bilateral hearing loss.



REPRESENTATION

Appellant represented by:	American Red Cross



ATTORNEY FOR THE BOARD

R.P. Harris, Counsel




INTRODUCTION

The appellant had active service from November 1943 to 
December 1945, May 1954 to May 1956, July 1956 to July 1960, 
and February 1961 to February 1964.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by the Nashville, 
Tennessee, Regional Office (RO), which, in part, denied 
entitlement to service connection for hearing loss.  In March 
1996, the Board remanded said appellate issue to the RO for 
additional evidentiary development.  

In February 2003, the Board undertook additional development 
on this appellate issue, pursuant to authority granted by 67 
Fed. Reg. 3,099, 3,104 (Jan. 23, 2002) (codified at 38 C.F.R. 
§ 19.9(a)(2) (2002)).  However, on May 1, 2003, the United 
States Court of Appeals for the Federal Circuit (Federal 
Circuit) in Disabled American Veterans v. Secretary of 
Veterans Affairs invalidated a portion of the Board's 
development regulations, specifically 38 C.F.R. § 19.9(a)(2), 
and (a)(2)(ii).  See Disabled American Veterans, et. al., v. 
Secretary of Veterans Affairs, Nos. 02-7304, -7305, -7316 
(Fed. Cir. May 1, 2003).  Under 38 C.F.R. § 19.9(a)(2), the 
Board could consider additional evidence without having to 
either remand the case to the agency of original jurisdiction 
for initial consideration or obtain the appellant's waiver.  
However, in light of the fact that a favorable VA medical 
opinion was rendered pursuant to the Board's additional 
development, the Board will render a decision herein awarding 
service connection for bilateral hearing loss, since 
allowance of that issue obviously will not be prejudicial to 
appellant.  


FINDING OF FACT

It is at least as likely as not that, based upon competent 
medical opinion, appellant's bilateral hearing loss is 
related to in-service noise exposure.  



CONCLUSION OF LAW

With resolution of reasonable doubt, appellant's bilateral 
hearing loss was incurred in service.  38 U.S.C.A. §§ 1110, 
1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2002).  


REASONS AND BASES FOR FINDING AND CONCLUSION

In light of the Board's award herein of entitlement to 
service connection for bilateral hearing loss, the 
evidentiary record is obviously adequate and no further 
notice or development is indicated.

In deciding this service connection issue, the Board will 
consider applicable statutory and regulatory provisions, 
including the following:  Service connection may be granted 
for disability resulting from disease or injury incurred in 
or aggravated by service.  38 U.S.C.A. §§ 1110, 1131.  

In pertinent part, for the showing of chronic disease in 
service, there are required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or diagnoses 
including the word "Chronic."  Continuity of symptomatology 
is required only where the condition noted during service (or 
in the presumptive period) is not, in fact, shown to be 
chronic, or where the diagnosis of chronicity may 
legitimately be questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).  Service connection may be granted for 
any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  

Entitlement to service connection for impaired hearing is 
subject to the additional requirements of 38 C.F.R. § 3.385, 
which provides:

For the purposes of applying the laws 
administered by VA, impaired hearing will 
be considered to be a disability when the 
auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, 4000 
Hertz is 40 decibels or greater; or when 
the auditory thresholds for at least 
three of the frequencies 500, 1000, 2000, 
3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition 
scores using the Maryland CNC Test are 
less than 94 percent.

Appellant's service records indicate that he served aboard 
the U.S.S. Lamar (attack transport) during World War II and 
other vessels during subsequent service periods.  

The negative evidence includes service medical records during 
the first two periods of service, which did not reveal any 
complaints, findings, or diagnoses pertaining to a defective 
hearing disability (whispered voice testing was normal, 
bilaterally, although in-service audiometric examinations 
were not conducted).  During the third service period, 
audiometric examination results on July 1960 service 
discharge examination indicated that auditory thresholds were 
elevated but 25 decibels or less in both ears and whispered 
voice testing was normal, bilaterally.  During the fourth 
service period, audiometric examination results on February 
1964 service discharge examination indicated that auditory 
thresholds were elevated but 25 decibels or less in both ears 
at frequencies of 500, 1000, 2000, 3000, 4000 Hertz, except 
for 30 decibels in the left ear at 4000 Hertz.  An April 1969 
military reenlistment examination report revealed that 
whispered voice testing was normal, bilaterally.  

An August 1973 initial application for VA disability benefits 
made no mention of any defective hearing disability and 
November 1973 and July 1975 VA examinations reports 
clinically noted that there was no hearing loss, although 
audiometric examinations were not conducted.  

The earliest post-service clinical records pertaining to a 
defective hearing disability was not until 1987, more than 
two decades after service, when VA audiometric examination 
revealed elevated auditory thresholds primarily 30 decibels 
or greater in both ears at frequencies of 500, 1000, 2000, 
3000, 4000 Hertz and moderate bilateral sensorineural hearing 
loss was assessed.  Significantly, a history of in-service 
noise exposure from "underwater demolition (16"-5" guns) 
amphib." and occupational noise exposure from construction 
work and backhoes was reported.  

Pursuant to the Board's additional development, a May 2003 VA 
audiologic examination was conducted with medical opinion 
rendered as to the etiology of any defective hearing 
disability.  The audiologist stated that the claims file was 
reviewed.  A history of in-service noise exposure from 5-inch 
guns while appellant served on destroyers during World War II 
without any hearing protection was noted.  Although a history 
of post-service occupational noise exposure from working as a 
laborer for 11 years was also noted, appellant stated that 
noise levels were low.  Additionally, with respect to 
recreational noise exposure, appellant reported that he 
utilized hearing protection while hunting.  

It is of substantial import that the audiologist opined that 
appellant had moderate-severe bilateral sensorineural hearing 
loss; that it was likely that appellant's "Naval service 
contributed to acoustic trauma and chronic noise exposure"; 
that spoken voice testing is not valid or reliable indicators 
of noise-induced hearing loss; and that 
occupational/recreational noise exposure was "presumed to 
contribute little, if any, to overall hearing loss as levels 
exposed are of lower level and smaller number than those 
exposed to while aboard ship."  Thus, it is a reasonable 
interpretation of the audiologist's opinion that he was 
relating appellant's hearing loss to in-service noise 
exposure.  As the United States Court of Appeals for Veterans 
Claims stated in Smith v. Derwinski, 1 Vet. App. 235, 237 
(1991), "[d]etermination of credibility is a function for 
the BVA."  

The positive evidence includes service records documenting 
appellant's assignment to naval vessels during World War Two 
and thereafter and the reasonable assumption that significant 
noise exposure ensued; appellant's credible allegation 
regarding in-service noise exposure aboard naval vessels; the 
clinical documentation, after service, of bilateral high 
frequency sensorineural defective hearing to the extent that 
it is considered a disability for VA purposes; and the recent 
May 2003 VA audiologic examination report, wherein the 
examiner apparently indicated the likelihood that appellant's 
hearing loss was related to naval service noise exposure 
rather than post-service occupational/recreational noise 
exposure.  It is uncontroverted that hearing loss may be 
caused by significant noise exposure.  See Hensley v. Brown, 
5 Vet. App. 155, 159-160 (1993).  Accordingly, with 
resolution of reasonable doubt in the appellant's favor, 
service connection is warranted for bilateral defective 
hearing disability.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.


ORDER

With resolution of reasonable doubt, service connection for 
bilateral defective hearing disability is granted.  


	                        
____________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

